Citation Nr: 1440516	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, prior to October 31, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability, since October 31, 2011.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran is a member of the Puerto Rico Army National Guard, with a period of initial active duty training from September 1987 to December 1987.  He was also called to active duty from January 2008 to January 2009, and April 2013 to March 2014.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a cervical spine disability and assigned a 10 percent evaluation, effective January 12, 2009.  The Veteran appealed the assigned evaluation, and during the pendency of that appeal, the RO granted an increased 20 percent evaluation for the disability, effective October 31, 2011.  The Veteran has specified that he wishes to pursue his appeal with regard to both stages of evaluation.

Further, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran alleged in his March 2010 substantive appeal that due to pain and limitation of motion in the neck, he was precluded from performing daily activities "including my job."  As such, the issue of TDIU is properly before the Board.

As is discussed below, the cervical spine disability rating may include, under separate Diagnostic Codes, consideration of neurological complications.  The Veteran has been separately service-connected for headaches, rated 30 percent disabling, associated with his neck disability, and denied service connection for upper extremity peripheral neuropathy.  The Veteran has not appealed any aspect of those determinations, and the issues they concern are considered bifurcated from the current appeal.  They are therefore not currently before the Board.  Tyrues v. Shinseki,732 F.3d 1351 (2013).

While evidence has been associated with the claims file since the most recent supplemental statement of the case, the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of such in an August 2014 informal hearing presentation.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In July 2014, the Veteran appears to have filed a claim of service connection for right foot neuroma.  This claim has not yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The issues of evaluation of the cervical spine since October 31, 2011, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to October 31, 2011, the service-connected cervical spine disability was manifested by no worse than muscle spasm with evidence of an abnormal spinal contour, and mild to moderate pain with some movements, but no limitation of movement or incapacitating episodes.



CONCLUSION OF LAW

The criteria for an increased initial evaluation of 20 percent, but no higher, for a cervical spine disability prior to October 31, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a cervical spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  
VA examinations were conducted in March 2009 and October 2011; the examiners made findings necessary to application of the rating criteria.  While the March 2009 examiner failed to perform repetitive motion testing, the Veteran's contemporaneous statements and treatment records serve to provide the necessary information.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's cervical spine disability is rated under Diagnostic Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  The Veteran has not alleged or described, and doctors have not reported, any incapacitation due to the cervical spine disability.  Evaluation under these criteria is therefore not appropriate.

Under the applicable General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

A VA general medical examination was conducted in March 2009.  Spasm of the left trapezius muscle in the paracervical area was noted; an MRI showed straightening of the cervical lordosis as a result, though an x-ray was normal.  Motor, sensory, and reflex examinations were normal, and there was no ankylosis.  Flexion was to 45 degrees and painless.  Extension and both left and right lateral flexion were also to 45 degrees, with pain on motion in extension and on the right at the ends of movement.  Right rotation was painful at 80 degrees, the limit of movement, but left rotation, also to 80 degrees, was painless.  

VA treatment records reveal complaints of mild to moderate neck pain with motion.  Additionally, the Veteran has reported that his "continuous pain" causes additional functional impairment.

The objective testing shows that spasm of the cervical spine musculature is sufficient to cause some impairment of the cervical curvature, even if only intermittently.  Resolving all reasonable doubt in favor of the Veteran, this warrants assignment of a 20 percent evaluation under Code 5243 and the General Rating Formula prior to October 31, 2011.  38 C.F.R. § 4.3, 4.71a, Code 5243.

However, no evaluation in excess of 20 percent is warranted.  There is no clinical finding or indication based on competent lay evidence that there is ankylosis of the cervical spine or limitation of flexion to 15 degrees or less.  At the VA examination, range of motion was full, and flexion was painless.  Ankylosis was specifically excluded.  Treatment records show no impairment of range of motion, even with subjectively reported pain.  At no time prior to October 2011 does any description of the functional impairment of the neck-as opposed to bare allegation-approach the level of severity required for assignment of a yet higher evaluation.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria for evaluation of the cervical spine disability fully contemplate the Veteran's complaints of limited and painful motion, particularly when the impact of the DeLuca factors is considered in accordance with the applicable regulations.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, other manifestations, to include headaches and other neurological complaints, are properly addressed under separate Codes and fully account for the Veteran's disability picture.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  No further discussion of 38 C.F.R. § 3.321 is required.


ORDER

An increased initial evaluation of 20 percent, but no higher, for a cervical spine disability, prior to October 31, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

Remand is required in connection with the evaluation of the cervical spine disability since October 2011, as well entitlement to TDIU over the entirety of the appeal period.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Evaluation

The Veteran has alleged, through is representative, that his cervical spine disability has worsened since the most recent October 2011 examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  An updated examination is advisable here given the variation in disability picture presented in the evidence currently of record.

Further, the Veteran has entered into, and completed, a period of active duty since October 2011.  The service treatment records he has presented related to this period are not complete, and focus solely on specific, noncervical complaints he made in 2013.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the service records are relevant to a determination of the severity of any cervical impairment, they must be obtained.  Personnel records may also be germane, reflecting profiles or duty requests.

TDIU

TDIU is based upon the impact of all service-connected disabilities on the ability of a Veteran to secure and follow substantially gainful employment.  As there remains open and pending a question of the severity and functional impairment due to the cervical spine, adjudication of the TDU question would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Moreover, TDIU considers factors such as work history, education, and vocational training.  The current record contains sparse details regarding these factors.  It would therefore be of great benefit to secure from the Veteran a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which provides an opportunity to present information on all the relevant factors. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Also, request that he complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Request from the appropriate custodian (VA's Records Management Center, the Veteran's National Guard unit, or other records repository) complete updated service treatment and personnel records for the Veteran, particularly for the period of April 2013 to March 2014.

3.  After completion of the above, schedule the Veteran for a VA spine examination.  The claims folder, to include any relevant electronic records, must be reviewed in conjunction with the examination.

The examiner must describe in detail the current status and severity of the Veteran's service-connected cervical spine disability.

The examiner must comment on the impact of the service connected disabilities (cervical spine limitations and associated headaches), individually and in combination, on the Veteran's ability to function (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.) throughout the appellate period.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


